Title: From George Washington to Major General William Heath, 8 October 1777
From: Washington, George
To: Heath, William



Dear Sir
Camp Pawlins Mill [Pa.] 8th October 1777

I have lately recd a letter from the secretary of the Board of War in which he complains that you have drawn Arms for the full Complement of Henly’s, Lee’s and Jackson’s Regiments when there is scarce any chance of their being compleated, I therefore desire if the matter is so, that you may return all the supernumerary Arms into the Magazine at Springfield or Brookfield. As you will undoubtedly have heard many and various Reports of the late Action upon the 4th I will briefly relate the Circumstances. Having recd certain, information of the Situation of the Enemy at Germantown, it was thought that a favorable opportunity presented itself of giving them a stroke by way of surprize. We accordingly marched all the Night of 3d and arrived at the town a little after day Break. We attacked upon two quarters upon both of which we were successful, but it was so exceedingly foggy that we could neither see the Confusion into which the Enemy were thrown, neither could each of our Wings form a judgment of the advantage which the other had gained. We continued the attack for two Hours and then retired to our Camp, bringing off all our Artillery. We unhappily did not know how near we were to gaining a compleat Victory till the Affair was all over. We were informed that Genl Howe was so dubious of the issue of the day that he had given orders to retreat to Chester in case of accident. The opposition was warm, our killed and wounded amount to near four hundred, from the best Account we can obtain that of the Enemy much more considerable. Genl Agnew is certainly killed and it is said General Grant and Sir William Erskine badly wounded. All Accounts from people who have left the Philada since the Action agree that great Numbers of wounded have been carried in. We have lost no Officer of distinction but Genl Nash of North Carolina.

The Enemy had possessed themselves of Billingsport upon the Jersey shore, from whence they could have annoyed our Shipping which protect the Chevaux de frize, but they abandonned it immediately after the Action, from whence I conclude that they cannot spare the detatchment. I am Dear Sir Yr most obt Servt

Go: Washington

